DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Paragraph 0065, line 4 delete “4” and replace it with --5--; line 8 delete “40” and replace it with --41-- ; line 10 delete “24” and replace it with --21--.  Paragraph 0113, line 2 delete “31 and 32” and replace it with – 30 and 31--.
Remarks:  Note that the above changes were made to correct obvious typographical errors.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
BAE et al. (US 2016/0226296) discloses in figure 5 a charging control device with a comparison unit and a switch unit to control power provided to a load.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a first comparator circuit that receives an output signal output from the DC load circuit, compares the received output signal with a preselected reference 
	Claim 11 is allowable over the prior art of record, because the prior art of record does not disclose with a first comparator circuit, receiving an output signal output from the DC load circuit, comparing the received output signal with a preselected reference voltage signal, and outputting a first sub-control signal; with a second comparator circuit, receiving an output signal output from the DC load circuit, comparing the received output signal with the preselected reference voltage signal, and outputting a second sub-control signal; and with a logical gate, generating the control signal based on a comparison of the first sub-control signal and the second sub-control signal, and feeding the control signal back to the resonator circuit to control the state of the electrically-controllable switch.  Along with the remaining features of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836